Exhibit 10.2

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”), dated as of May 25, 2011, among the
Persons listed on the signature pages hereof as “Grantors” and those additional
entities that hereafter become parties hereto by executing the form of Joinder
attached hereto as Annex 1 (each, a “Grantor” and collectively, the “Grantors”),
and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company
(“WFCF”), in its capacity as administrative agent and collateral agent for the
U.S. Lender Group and the U.S. Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, “U.S. Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among Seitel, Inc., a Delaware corporation (“Parent”
together with any other Domestic Subsidiaries of Parent designated as a “U.S.
Borrower” under the Credit Agreement, each individually a “U.S. Borrower” and
collectively, the “U.S. Borrowers”), Olympic Seismic Ltd., a corporation
incorporated under the laws of the Province of Alberta (“Olympic” and, together
with any other Canadian Subsidiaries of Parent designated as a “Canadian
Borrower” under the Credit Agreement, each individually a “Canadian Borrower”
and collectively, the “Canadian Borrowers”), the Lenders party thereto, U.S.
Agent and Wells Fargo Capital Finance Corporation Canada, a corporation
incorporated under the laws of the Province of Ontario, as administrative agent
and collateral agent for the Canadian Lenders (in such capacity, together with
its permitted successors and assigns, if any, in such capacity, “Canadian
Agent”), the U.S. Lender Group has agreed to make certain financial
accommodations available to U.S. Borrowers from time to time pursuant to the
terms and conditions thereof; and

WHEREAS, U.S. Agent has agreed to act as administrative agent and collateral
agent for the benefit of the U.S. Lender Group and the U.S. Bank Product
Providers in connection with the transactions contemplated by the Credit
Agreement and this Agreement; and

WHEREAS, in order to induce the U.S. Lender Group to enter into the Credit
Agreement and the other Loan Documents, to induce the U.S. Bank Product
Providers to enter into the Bank Product Agreements, and to induce the U.S.
Lender Group and the U.S. Bank Product Providers to make financial
accommodations to U.S. Borrowers as provided for in the Credit Agreement, the
other Loan Documents and the Bank Product Agreements, Grantors have agreed to
grant a continuing security interest in and to the Collateral in order to secure
the prompt and complete payment, observance and performance of, among other
things, the Secured Obligations.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. All initially capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement (including Schedule 1.1 thereto). Any
terms (whether capitalized or lower case) used in this Agreement that are
defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein or in the Credit Agreement; provided, however,
that to the extent that the Code is used to define any term used herein and if
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern. In
addition to those terms defined elsewhere in this Agreement, as used in this
Agreement, the following terms shall have the following meanings:

(a) “Account” means an account (as that term is defined in Article 9 of the
Code).

(b) “Account Debtor” means an account debtor (as that term is defined in the
Code).

(c) “Activation Instruction” has the meaning specified therefor in Section 6(k).

(d) “Agreement” has the meaning specified therefor in the preamble to this
Agreement.

(e) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

(f) “Chattel Paper” means chattel paper (as that term is defined in the Code),
and includes tangible chattel paper and electronic chattel paper.

(g) “Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to U.S. Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

(h) “Collateral” has the meaning specified therefor in Section 2.

(i) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1.

(j) “Controlled Account” has the meaning specified therefor in Section 6(k).

 

2



--------------------------------------------------------------------------------

(k) “Controlled Account Agreements” means those certain cash management
agreements, in form and substance reasonably satisfactory to U.S. Agent, each of
which is executed and delivered by a Grantor, U.S. Agent, and one of the
Controlled Account Banks.

(l) “Controlled Account Bank” has the meaning specified therefor in
Section 6(k).

(m) “Copyrights” means any and all rights in any works of authorship, including
(i) copyrights, rights in databases, and moral rights, (ii) copyright
registrations and recordings thereof and all applications in connection
therewith including those listed on Schedule 2, (iii) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, and (iv) the right to sue for past, present, and future
infringements thereof.

(n) “Copyright Security Agreement” means each Copyright Security Agreement
executed and delivered by Grantors, or any of them, and U.S. Agent, in
substantially the form of Exhibit A.

(o) “Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.

(p) “Deposit Account” means a deposit account (as that term is defined in the
Code).

(q) “Equipment” means equipment (as that term is defined in the Code).

(r) “General Intangibles” means general intangibles (as that term is defined in
the Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

(s) “Grantor” and “Grantors” have the respective meanings specified therefor in
the preamble to this Agreement.

(t) “Intellectual Property” means any and all Patents, Copyrights, Trademarks,
trade secrets and proprietary or confidential know-how, inventions (whether or
not patentable), algorithms, software programs (including source code and object
code), processes, product designs, industrial designs, blueprints, drawings,
data, customer lists, domain name

 

3



--------------------------------------------------------------------------------

registrations, specifications, documentations, reports, catalogs, literature,
and any other forms of technology or proprietary information of any kind,
including all rights therein and all applications for registration or
registrations thereof.

(u) “Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (B) the license agreements
listed on Schedule 3, and (C) the right to use any of the licenses or other
similar rights described in this definition in connection with the enforcement
of the U.S. Lender Group’s rights under the Loan Documents.

(v) “Inventory” means inventory (as that term is defined in the Code).

(w) “Investment Related Property” means (i) any and all investment property (as
that term is defined in the Code), and (ii) any and all of the following
(regardless of whether classified as investment property under the Code): all
Pledged Interests, Pledged Operating Agreements, and Pledged Partnership
Agreements.

(x) “Joinder” means each Joinder to this Agreement executed and delivered by
U.S. Agent and each of the other parties listed on the signature pages thereto,
in substantially the form of Annex 1.

(y) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

(z) “Patents” means patents and patent applications, including (i) the patents
and patent applications listed on Schedule 4, (ii) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, and
(iv) the right to sue for past, present, and future infringements thereof.

(aa) “Patent Security Agreement” means each Patent Security Agreement executed
and delivered by Grantors, or any of them, and U.S. Agent, in substantially the
form of Exhibit B.

(bb) “Pledged Companies” means each Person listed on Schedule 6 as a “Pledged
Company”, together with each other Person, all or a portion of whose Stock is
acquired or otherwise owned by a Grantor after the Closing Date (excluding Texon
Petroleum Limited or other Persons whose Stock is received in settlement of
accounts receivable or in connection with the licensing of data).

 

4



--------------------------------------------------------------------------------

(cc) “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Stock now owned or hereafter acquired by such Grantor,
regardless of class or designation, including in each of the Pledged Companies
(excluding all Stock of Texon Petroleum Limited or Stock of other Persons
received in settlement of accounts receivable or in connection with the
licensing of data), and all substitutions therefor and replacements thereof, all
proceeds thereof and all rights relating thereto, also including any
certificates representing the Stock, the right to receive any certificates
representing any of the Stock, all warrants, options, share appreciation rights
and other rights, contractual or otherwise, in respect thereof and the right to
receive all dividends, distributions of income, profits, surplus, or other
compensation by way of income or liquidating distributions, in cash or in kind,
and all cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing.

(dd) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.

(ee) “Pledged Notes” has the meaning specified therefor in Section 5(h).

(ff) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.

(gg) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

(hh) “Proceeds” has the meaning specified therefor in Section 2.

(ii) “PTO” means the United States Patent and Trademark Office.

(jj) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor or any Subsidiary of any Grantor and the
improvements thereto.

(kk) “Records” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

(ll) “Rescission” has the meaning specified therefor in Section 6(k).

(mm) “Secured Obligations” means each and all of the following: (a) all of the
present and future obligations of each of the Grantors arising from, or owing
under or pursuant to, this Agreement, the Credit Agreement, or any of the other
Loan Documents (including any Guaranty), (b) all U.S. Bank Product Obligations,
and (c) all other U.S. Obligations of U.S. Borrowers (including, in the case of
each of clauses (a), (b) and (c), reasonable attorneys fees and expenses and any
interest, fees, or expenses that accrue after the filing of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any Insolvency Proceeding).

 

5



--------------------------------------------------------------------------------

(nn) “Security Interest” has the meaning specified therefor in Section 2.

(oo) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Related Property.

(pp) “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (i) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 5, (ii) all renewals thereof, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iv) the right to sue for past, present and future infringements and
dilutions thereof, and (v) the goodwill of each Grantor’s business symbolized by
the foregoing or connected therewith.

(qq) “Trademark Security Agreement” means each Trademark Security Agreement
executed and delivered by Grantors, or any of them, and U.S. Agent, in
substantially the form of Exhibit D.

2. Grant of Security. Each Grantor hereby unconditionally grants, assigns, and
pledges to U.S. Agent, for the benefit of each member of the U.S. Lender Group
and each of the U.S. Bank Product Providers, to secure the Secured Obligations,
a continuing security interest (hereinafter referred to as the “Security
Interest”) in all of such Grantor’s right, title, and interest in and to the
following, whether now owned or hereafter acquired or arising and wherever
located (the “Collateral”):

(a) all of such Grantor’s Accounts;

(b) all of such Grantor’s Books;

(c) all of such Grantor’s Chattel Paper;

(d) all of such Grantor’s Deposit Accounts;

(e) all of such Grantor’s Equipment and Fixtures;

(f) all of such Grantor’s General Intangibles;

(g) all of such Grantor’s Inventory;

(h) all of such Grantor’s Investment Related Property;

(i) all of such Grantor’s Negotiable Collateral;

(j) all of such Grantor’s Supporting Obligations;

(k) all of such Grantor’s Commercial Tort Claims;

 

6



--------------------------------------------------------------------------------

(l) all of such Grantor’s money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
U.S. Agent (or its agent or designee) or any other member of the U.S. Lender
Group; and

(m) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Related
Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Related Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or U.S. Agent from time to time with respect to any of
the Investment Related Property.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (i) voting Stock of any CFC, solely to the
extent that (y) such Stock represents more than 65% of the outstanding voting
Stock of such CFC, (ii) interests in any entity that is disregarded as separate
from its owner for U.S. tax purposes and that owns (directly or through a chain
of disregarded entities) that (y) such interests represent more than 65% of the
outstanding interests in such entity and (z) pledging or hypothecating more than
65% of the total outstanding voting Stock of such CFC would result in material
adverse tax consequences; (iii) assets secured by purchase money liens permitted
under the Credit Agreement; or (iv) any rights or interest in any contract,
lease, permit, license, or license agreement covering real or personal property
of any Grantor if under the terms of such contract, lease, permit, license, or
license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein is prohibited as a matter of law or under the
terms of such contract, lease, permit, license, or license agreement and such
prohibition or restriction has not been waived or the consent of the other party
to such contract, lease, permit, license, or license agreement has not been
obtained (provided, that, (A) the foregoing exclusions of this clause
(iii) shall in no way be construed (1) to apply to the extent that any described
prohibition or restriction is unenforceable under Section 9-406, 9-407, 9-408,
or 9-409 of the Code or other applicable law, or (2) to apply to the extent that
any consent or waiver has been obtained that would permit U.S. Agent’s security
interest or lien notwithstanding the prohibition or restriction on the pledge of
such contract, lease, permit, license, or license agreement and (B) the
foregoing exclusions of clauses (i), (ii), (iii) and (iv) shall in no way be
construed to limit, impair, or otherwise affect any of U.S. Agent’s, any other
member of the U.S. Lender Group’s or any U.S. Bank Product Provider’s continuing
security interests in and liens upon any rights or interests of any Grantor in
or to (1) monies due or to become due under or in connection with any described
contract, lease, permit, license, license agreement, or Stock (including any
Accounts or Stock),

 

7



--------------------------------------------------------------------------------

or (2) any proceeds from the sale, license, lease, or other dispositions of any
such contract, lease, permit, license, license agreement, or Stock); or (v) any
United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law, provided that upon submission and
acceptance by the PTO of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral.

3. Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to U.S.
Agent, the U.S. Lender Group, the U.S. Bank Product Providers or any of them,
but for the fact that they are unenforceable or not allowable (in whole or in
part) as a claim in an Insolvency Proceeding involving any Grantor due to the
existence of such Insolvency Proceeding.

4. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by U.S. Agent or any other member of the U.S. Lender Group of
any of the rights hereunder shall not release any Grantor from any of its duties
or obligations under such contracts and agreements included in the Collateral,
and (c) none of the members of the U.S. Lender Group shall have any obligation
or liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the members of the U.S. Lender Group
be obligated to perform any of the obligations or duties of any Grantors
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder. Until an Event of Default shall occur and be continuing,
except as otherwise provided in this Agreement, the Credit Agreement, or any
other Loan Document, Grantors shall have the right to possession and enjoyment
of the Collateral for the purpose of conducting the ordinary course of their
respective businesses, subject to and upon the terms hereof and of the Credit
Agreement and the other Loan Documents. Without limiting the generality of the
foregoing, it is the intention of the parties hereto that record and beneficial
ownership of the Pledged Interests, including all voting, consensual, dividend,
and distribution rights, shall remain in the applicable Grantor until (i) the
occurrence and continuance of an Event of Default and (ii) U.S. Agent has
notified the applicable Grantor of U.S. Agent’s election to exercise such rights
with respect to the Pledged Interests pursuant to Section 15.

5. Representations and Warranties. Each Grantor hereby represents and warrants
to U.S. Agent, for the benefit of the U.S. Lender Group and the U.S. Bank
Product Providers, which representations and warranties shall be true, correct,
and complete, in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the Closing
Date, and shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each

 

8



--------------------------------------------------------------------------------

Advance (or other extension of credit) made thereafter, as though made on and as
of the date of such Advance (or other extension of credit) (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true, correct and
complete in all material respects as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

(a) The exact legal name of each of the Grantors is set forth on the signature
pages of this Agreement or a written notice provided to U.S. Agent pursuant to
Section 6.5 of the Credit Agreement.

(b) Schedule 7 sets forth all Real Property owned by any of the Grantors as of
the Closing Date.

(c) As of the Closing Date: (i) Schedule 2 provides a complete and correct list
of all registered Copyrights owned by any Grantor, and all applications for
registration of Copyrights owned by any Grantor; (ii) other than any licenses of
seismic data entered into in the ordinary course of business, Schedule 3
provides a complete and correct list of all Intellectual Property Licenses
entered into by any Grantor pursuant to which (A) any Grantor has provided any
license or other rights in Intellectual Property owned or controlled by such
Grantor to any other Person other than non-exclusive software licenses granted
in the ordinary course of business or (B) any Person has granted to any Grantor
any license or other rights in Intellectual Property owned or controlled by such
Person that is material to the business of such Grantor; (iii) Schedule 4
provides a complete and correct list of all Patents owned by any Grantor; and
(iv) Schedule 5 provides a complete and correct list of all registered
Trademarks owned by any Grantor, and all applications for registration of
Trademarks owned by any Grantor.

(d) (i) (A) each Grantor, to its knowledge, owns or holds licenses in, or is
otherwise permitted to use the Intellectual Property used in the conduct of its
business as currently conducted and (B) all employees and contractors of each
Grantor who were involved in the creation or development of any Intellectual
Property owned or purported to be owned by such Grantor that is necessary to the
business of such Grantor have signed agreements containing assignment of
Intellectual Property rights to such Grantor and obligations of confidentiality;

(ii) to each Grantor’s knowledge after reasonable inquiry, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Grantor, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Change;

(iii) (A) to each Grantor’s knowledge after reasonable inquiry, (1) such Grantor
has never infringed or misappropriated and is not currently infringing or
misappropriating any Intellectual Property rights of any Person, and (2) no
product manufactured, used, distributed, licensed, or sold by or service
provided by such Grantor has ever infringed or misappropriated or is currently
infringing or misappropriating any Intellectual Property rights of any Person,
in each case, except where such infringement either individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Change, and (B) there are no pending, or to any Grantor’s knowledge after
reasonable inquiry, threatened infringement or misappropriation claims or
proceedings pending against any Grantor, and no

 

9



--------------------------------------------------------------------------------

Grantor has received any written notice of any actual or alleged infringement or
misappropriation of any Intellectual Property rights of any Person, in each
case, except where such infringement either individually or in the aggregate
could not reasonably be expected to result in a Material Adverse Change;

(iv) to each Grantor’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Grantor and necessary to the conduct of its business are valid, subsisting and
enforceable and in compliance with all legal requirements, filings, and payments
and other actions that are required to maintain such Intellectual Property in
full force and effect; and

(v) each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor that are necessary in the business of such Grantor.

(e) This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
reasonably desirable to perfect and protect such security interest have been
duly taken or will have been taken upon the filing of financing statements
listing each applicable Grantor, as a debtor, and U.S. Agent, as secured party,
in the jurisdictions listed next to such Grantor’s name on Schedule 8. Upon the
making of such filings, U.S. Agent shall have a first priority perfected
security interest in the Collateral of each Grantor to the extent such security
interest can be perfected by the filing of a financing statement, subject to
Permitted Liens. Upon filing of the Copyright Security Agreement with the United
States Copyright Office, filing of the Patent Security Agreement and the
Trademark Security Agreement with the PTO, and the filing of appropriate
financing statements in the jurisdictions listed on Schedule 8, all action
necessary, requested or reasonably desirable to protect and perfect the Security
Interest in and to on each Grantor’s Patents, Trademarks, or Copyrights has been
taken and such perfected Security Interest is enforceable as such as against any
and all creditors of and purchasers from any Grantor. All action by any Grantor
necessary to protect and perfect such security interest on each item of
Collateral has been duly taken.

(f) (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 6 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Closing Date;
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and nonassessable and the Pledged Interests constitute or will constitute
the percentage of the issued and outstanding Stock of the Pledged Companies of
such Grantor identified on Schedule 6 as supplemented or modified by any Pledged
Interests Addendum or any Joinder to this Agreement; (iii) such Grantor has the
right and requisite authority to pledge, the Investment Related Property pledged
by such Grantor to U.S. Agent as provided herein; (iv) except as otherwise
permitted by the Credit Agreement, all actions necessary or reasonably desirable
to perfect and establish the first priority of, or otherwise protect, U.S.
Agent’s Liens in the Investment Related Property, and the proceeds thereof, have
been duly taken, upon (A) the

 

10



--------------------------------------------------------------------------------

execution and delivery of this Agreement; (B) the taking of possession by U.S.
Agent (or its agent or designee) of any certificates representing the Pledged
Interests, together with undated powers (or other documents of transfer
acceptable to U.S. Agent) endorsed in blank by the applicable Grantor; (C) the
filing of financing statements in the applicable jurisdiction set forth on
Schedule 8 for such Grantor with respect to the Pledged Interests of such
Grantor that are not represented by certificates; and (D) with respect to any
Securities Accounts, the delivery of Control Agreements with respect thereto;
and (v) each Grantor has delivered to and deposited with U.S. Agent all
certificates representing the Pledged Interests owned by such Grantor to the
extent such Pledged Interests are represented by certificates, and undated
powers (or other documents of transfer acceptable to U.S. Agent) endorsed in
blank with respect to such certificates. None of the Pledged Interests owned or
held by such Grantor has been issued or transferred in violation of any
securities registration, securities disclosure, or similar laws of any
jurisdiction to which such issuance or transfer may be subject.

(g) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by U.S.
Agent of the voting or other rights provided for in this Agreement with respect
to the Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally.

(h) There is no default, breach, violation, or event of acceleration existing
under any promissory note (as defined in the Code) constituting Collateral and
pledged hereunder (each a “Pledged Note”) and no event has occurred or
circumstance exists which, with the passage of time or the giving of notice, or
both, would constitute a default, breach, violation, or event of acceleration
under any Pledged Note. No Grantor that is an obligee under a Pledged Note has
waived any default, breach, violation, or event of acceleration under such
Pledged Note.

(i) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents and warrants that the Pledged Interests issued pursuant to
such agreement (A) are not dealt in or traded on securities exchanges or in
securities markets, (B) do not constitute investment company securities, and
(C) are not held by such Grantor in a securities account. In addition, none of
the Pledged Operating Agreements, the Pledged Partnership Agreements, or any
other agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide that such Pledged
Interests are securities governed by Article 8 of the Uniform Commercial Code as
in effect in any relevant jurisdiction.

6. Covenants. Each Grantor, jointly and severally, covenants and agrees with
U.S. Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 22:

(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or

 

11



--------------------------------------------------------------------------------

Chattel Paper, in each case, having an aggregate value or face amount of
$100,000 or more for all such Negotiable Collateral, Investment Related
Property, or Chattel Paper, the Grantors shall promptly (and in any event within
five (5) Business Days after receipt thereof), notify U.S. Agent thereof, and if
and to the extent that perfection or priority of U.S. Agent’s Security Interest
is dependent on or enhanced by possession, the applicable Grantor, promptly (and
in any event within five (5) Business Days) after request by U.S. Agent, shall
execute such other documents and instruments as shall be requested by U.S. Agent
or, if applicable, endorse and deliver physical possession of such Negotiable
Collateral, Investment Related Property, or Chattel Paper to U.S. Agent,
together with such undated powers (or other relevant document of transfer
acceptable to U.S. Agent) endorsed in blank as shall be requested by U.S. Agent,
and shall do such other acts or things deemed necessary or reasonably desirable
by U.S. Agent to protect U.S. Agent’s Security Interest therein;

(b) Chattel Paper.

(i) Promptly (and in any event within two (2) Business Days) after request by
U.S. Agent, each Grantor shall take all steps reasonably necessary to grant U.S.
Agent control of all electronic Chattel Paper in accordance with the Code and
all “transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the aggregate value or face amount of such electronic Chattel
Paper equals or exceeds $100,000;

(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the request of U.S. Agent, such
Chattel Paper and instruments shall be marked with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
Security Interest of Wells Fargo Capital Finance, LLC, as U.S. Agent for the
benefit of the U.S. Lender Group and the U.S. Bank Product Providers”;

(c) Control Agreements.

(i) Except to the extent otherwise excused by the Credit Agreement, each Grantor
shall obtain an authenticated Control Agreement (which may include a Controlled
Account Agreement), from each bank maintaining a Deposit Account for such
Grantor;

(ii) Except to the extent otherwise excused by the Credit Agreement, each
Grantor shall obtain an authenticated Control Agreement, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor;

(iii) Except to the extent otherwise excused by the Credit Agreement, each
Grantor shall obtain an authenticated Control Agreement with respect to all of
such Grantor’s investment property;

(d) Letter-of-Credit Rights. If the Grantors (or any of them) are or become the
beneficiary of letters of credit having a face amount or value of $100,000 or
more in the

 

12



--------------------------------------------------------------------------------

aggregate, then the applicable Grantor or Grantors shall promptly (and in any
event within five (5) Business Days after becoming a beneficiary), notify U.S.
Agent thereof and, promptly (and in any event within five (5) Business Days)
after request by U.S. Agent, enter into a tri-party agreement with U.S. Agent
and the issuer or confirming bank with respect to letter-of-credit rights
assigning such letter-of-credit rights to U.S. Agent and directing all payments
thereunder to U.S. Agent’s Account, all in form and substance satisfactory to
U.S. Agent;

(e) Commercial Tort Claims. If the Grantors (or any of them) obtain Commercial
Tort Claims having a value, or involving an asserted claim, in the amount of
$100,000 or more in the aggregate for all Commercial Tort Claims, then the
applicable Grantor or Grantors shall promptly (and in any event within
five (5) Business Days of obtaining such Commercial Tort Claim), notify U.S.
Agent upon incurring or otherwise obtaining such Commercial Tort Claims and,
promptly (and in any event within five (5) Business Days) after request by U.S.
Agent, amend Schedule 1 to describe such Commercial Tort Claims in a manner that
reasonably identifies such Commercial Tort Claims and which is otherwise
reasonably satisfactory to U.S. Agent, and hereby authorizes the filing of
additional financing statements or amendments to existing financing statements
describing such Commercial Tort Claims, and agrees to do such other acts or
things deemed necessary or reasonably desirable by U.S. Agent to give U.S. Agent
a first priority, perfected security interest in any such Commercial Tort Claim;

(f) Government Contracts. Other than Accounts and Chattel Paper the aggregate
value of which does not at any one time exceed $1,000,000, if any Account or
Chattel Paper arises out of a contract or contracts with the United States of
America or any department, agency, or instrumentality thereof, Grantors shall
promptly (and in any event within five (5) Business Days of the creation
thereof) notify U.S. Agent thereof and, promptly (and in any event within five
(5) Business Days) after request by U.S. Agent, execute any instruments or take
any steps reasonably required by U.S. Agent in order that all moneys due or to
become due under such contract or contracts shall be assigned to U.S. Agent, for
the benefit of the U.S. Lender Group and the U.S. Bank Product Providers, and
shall provide written notice thereof under the Assignment of Claims Act or other
applicable law;

(g) Intellectual Property.

(i) Upon the request of U.S. Agent, in order to facilitate filings with the
United States Patent and Trademark Office and the United States Copyright
Office, each Grantor shall execute and deliver to U.S. Agent one or more
Copyright Security Agreements, Trademark Security Agreements, or Patent Security
Agreements to further evidence U.S. Agent’s Lien on such Grantor’s Patents,
Trademarks, or Copyrights, and the General Intangibles of such Grantor relating
thereto or represented thereby;

(ii) Each Grantor shall have the duty, with respect to Intellectual Property
owned by such Grantor that is necessary in the conduct of such Grantor’s
business, to take all commercially reasonable steps to protect and diligently
enforce and defend at such Grantor’s expense such Intellectual Property,
including, as deemed appropriate by such Grantor in the exercise of its
reasonable business judgment (A) to diligently enforce and defend, including
suing for infringement, misappropriation, or dilution and to recover any and all
damages for such infringement, misappropriation, or dilution, and filing for
opposition,

 

13



--------------------------------------------------------------------------------

interference, and cancellation against conflicting Intellectual Property rights
of any Person, (B) to prosecute diligently any trademark application or service
mark application that is part of the Trademarks owned by such Grantor pending as
of the date hereof or hereafter until the termination of this Agreement, (C) to
prosecute diligently any patent application that is part of the Patents owned by
such Grantor pending as of the date hereof or hereafter until the termination of
this Agreement, (D) to take all reasonable action to preserve and maintain all
of such Grantor’s Trademarks, Patents, Copyrights, Intellectual Property
Licenses, and its rights therein, including paying all maintenance fees and
filing of applications for renewal, affidavits of use, and affidavits of
noncontestability, and (E) to require all employees, consultants, and
contractors of each Grantor who were involved in the creation or development of
Intellectual Property owned or purported to be owned by such Grantor to sign
agreements containing assignment of Intellectual Property rights and obligations
of confidentiality. Each Grantor further agrees not to abandon any Intellectual
Property owned by it or Intellectual Property License to which it is a party
that is necessary in the conduct of such Grantor’s business. Each Grantor hereby
agrees to take the steps described in this Section 6(g)(ii) with respect to all
new or acquired Intellectual Property to which it or any of its Subsidiaries is
now or later becomes entitled;

(iii) Grantors acknowledge and agree that the U.S. Lender Group shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this
Section 6(g)(iii), Grantors acknowledge and agree that no member of the U.S.
Lender Group shall be under any obligation to take any steps necessary to
preserve rights in the Collateral consisting of Intellectual Property or
Intellectual Property Licenses against any other Person, but any member of the
U.S. Lender Group may do so at its option from and after the occurrence and
during the continuance of an Event of Default, and all expenses incurred in
connection therewith (including reasonable fees and expenses of attorneys and
other professionals) shall be for the sole account of U.S. Borrowers and shall
be chargeable to the Loan Account;

(iv) On each date of the delivery pursuant to Schedule 5.2(j) of the Credit
Agreement, each Grantor shall deliver to U.S. Agent a schedule showing additions
and deletions to the registered or pending Copyrights, owned or acquired by such
Grantor since the date of the last delivery pursuant to Schedule 5.2(j). Each
Grantor shall, at the request of the U.S. Agent, cause to be prepared, executed,
and delivered to U.S. Agent, with sufficient time to permit U.S. Agent to record
(1) a Copyright Security Agreement or supplemental schedules to the Copyright
Security Agreement reflecting the security interest of U.S. Agent in such
Copyrights, which supplemental schedules shall be in form and content suitable
for recordation with the United States Copyright Office (or any similar office
of any other jurisdiction in which Copyrights are used) and (2) any other
documentation as U.S. Agent reasonably deems necessary and requests in order to
perfect and continue perfected U.S. Agent’s Liens on such Copyrights following
such recordation;

(v) On each date of the delivery pursuant to Schedule 5.2(j) of the Credit
Agreement, each Grantor shall provide U.S. Agent with a written report of all
new Patents or Trademarks owned or acquired by such Grantor since the date of
the last delivery pursuant to Schedule 5.2(j) that are registered or the subject
of pending applications for registrations. In the case of such registrations or
applications therefor, which were acquired by any Grantor, each

 

14



--------------------------------------------------------------------------------

such Grantor shall file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Intellectual Property. In each of
the foregoing cases, the applicable Grantor shall cause to be prepared,
executed, and delivered to U.S. Agent, at the U.S. Agent’s request, supplemental
schedules to the applicable Loan Documents to identify such Patent and Trademark
registrations and applications therefor (with the exception of Trademark
applications filed on an intent-to-use basis for which no statement of use or
amendment to allege use has been filed);

(vi) Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving U.S. Agent written notice thereof. Upon receipt from the
United States Copyright Office of notice of registration of any Copyright, each
Grantor shall promptly notify (but without duplication of any notice required by
Section 6(g)(vii) or Section 6(g)(v)) U.S. Agent of such registration by
delivering, or causing to be delivered, to U.S. Agent, documentation sufficient
for U.S. Agent to perfect U.S. Agent’s Liens on such Copyright. If any Grantor
acquires from any Person any Copyright registered with the United States
Copyright Office or an application to register any Copyright with the United
States Copyright Office, such Grantor shall promptly notify U.S. Agent of such
acquisition and deliver, or cause to be delivered, to U.S. Agent, documentation
sufficient for U.S. Agent to perfect U.S. Agent’s Liens on such Copyright. In
the case of such Copyright registrations or applications therefor which were
acquired by any Grantor, each such Grantor shall promptly file the necessary
documents with the appropriate Governmental Authority identifying the applicable
Grantor as the owner (or as a co-owner thereof, if such is the case) of such
Copyrights; and

(vii) Each Grantor shall take reasonable steps to maintain the confidentiality
of, and otherwise protect and enforce its rights in, the Intellectual Property
that is proprietary or confidential to such Grantor and where the maintenance of
such confidentiality or protection is necessary or desirable in the conduct of
such Grantor’s business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements; and (B) taking actions reasonably necessary to
ensure that no trade secret falls into the public domain;

(h) Investment Related Property.

(i) If any Grantor shall acquire, obtain, receive or become entitled to receive
any Pledged Interests after the Closing Date, it shall promptly (and in any
event within two (2) Business Days of acquiring or obtaining such Collateral)
deliver to U.S. Agent a duly executed Pledged Interests Addendum identifying
such Pledged Interests;

(ii) Upon the occurrence and during the continuance of an Event of Default,
following the request of U.S. Agent, all sums of money and property paid or
distributed in respect of the Investment Related Property that are received by
any Grantor shall be held by the Grantors in trust for the benefit of U.S. Agent
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to U.S. Agent in the exact form received;

 

15



--------------------------------------------------------------------------------

(iii) Each Grantor shall promptly deliver to U.S. Agent a copy of each material
notice or other material communication received by it in respect of any Pledged
Interests;

(iv) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Loan Documents;

(v) Each Grantor agrees that it will cooperate with U.S. Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Related Property or to effect any sale or transfer thereof;

(vi) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby covenants that the Pledged Interests issued pursuant to such agreement
(A) are not and shall not be dealt in or traded on securities exchanges or in
securities markets, (B) do not and will not constitute investment company
securities, and (C) are not and will not be held by such Grantor in a securities
account. In addition, none of the Pledged Operating Agreements, the Pledged
Partnership Agreements, or any other agreements governing any of the Pledged
Interests issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, provide or shall provide that such Pledged Interests are securities
governed by Article 8 of the Uniform Commercial Code as in effect in any
relevant jurisdiction;

(i) [Intentionally omitted.]

(j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute U.S. Agent’s
consent to any sale or other disposition of any of the Collateral except as
expressly permitted in this Agreement or the other Loan Documents;

(k) Controlled Accounts.

(i) Except as otherwise permitted by the Credit Agreement, each Grantor shall
(A) establish and maintain cash management services of a type and on terms
reasonably satisfactory to U.S. Agent at one or more of the banks set forth on
Schedule 6(k) (each a “Controlled Account Bank”), and shall take reasonable
steps to ensure that all of its and its Subsidiaries’ Account Debtors forward
payment of the amounts owed by them directly to such Controlled Account Bank,
and (B) deposit or cause to be deposited promptly, and in any event no later
than the first Business Day after the date of receipt thereof, all of their
Collections (including those sent directly by their Account Debtors to a
Grantor) into a bank account of such Grantor (each, a “Controlled Account”) at
one of the Controlled Account Banks;

 

16



--------------------------------------------------------------------------------

(ii) Each Grantor shall establish and maintain Controlled Account Agreements
with U.S. Agent and the applicable Controlled Account Bank, in form and
substance reasonably acceptable to U.S. Agent, to the extent required by the
Credit Agreement. Each such Controlled Account Agreement shall provide, among
other things, that (A) the Controlled Account Bank will comply with any
instructions originated by U.S. Agent directing the disposition of the funds in
such Controlled Account without further consent by the applicable Grantor,
(B) the Controlled Account Bank agrees not to exercise any rights of setoff or
recoupment or any other claim against the applicable Controlled Account other
than for payment of its service fees and other charges directly related to the
administration of such Controlled Account and for returned checks or other items
of payment, and (C) the Controlled Account Bank will either (i) forward, by
daily sweep, all amounts in the applicable Controlled Account to U.S. Agent’s
Account or (ii) upon the instruction of U.S. Agent (an “Activation
Instruction”), the Controlled Account Bank will forward by daily sweep all
amounts in the applicable Controlled Account to U.S. Agent’s Account. U.S. Agent
agrees not to issue an Activation Instruction with respect to the Controlled
Accounts unless a Cash Dominion Event has occurred and is continuing at the time
such Activation Instruction is issued. Agent agrees to use commercially
reasonable efforts to rescind an Activation Instruction (the “Rescission”) if:
(1) the Cash Dominion Event upon which such Activation Instruction was issued
has been waived in writing in accordance with the terms of the Credit Agreement,
and (2) no additional Cash Dominion Event has occurred and is continuing prior
to the date of the Rescission or is reasonably expected to occur on or
immediately after the date of the Rescission; and

(iii) So long as no Default or Event of Default has occurred and is continuing,
U.S. Borrowers may amend Schedule 6(k) to add or replace a Controlled Account
Bank or Controlled Account; provided, however, that (A) such prospective
Controlled Account Bank shall be reasonably satisfactory to U.S. Agent, and
(B) prior to the time of the opening of such Controlled Account, the applicable
Grantor and such prospective Controlled Account Bank shall have executed and
delivered to U.S. Agent a Controlled Account Agreement. Each Grantor shall close
any of its Controlled Accounts (and establish replacement Controlled Account
accounts in accordance with the foregoing sentence) as promptly as practicable
and in any event within sixty (60) days of notice from U.S. Agent that the
operating performance, funds transfer, or availability procedures or performance
of the Controlled Account Bank with respect to Controlled Account Accounts or
U.S. Agent’s liability under any Controlled Account Agreement with such
Controlled Account Bank is no longer acceptable in U.S. Agent’s reasonable
judgment.

7. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Loan Documents referred to below in the
manner so indicated.

(a) Credit Agreement. In the event of any conflict between any provision in this
Agreement and a provision in the Credit Agreement, such provision of the Credit
Agreement shall control.

(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security

 

17



--------------------------------------------------------------------------------

Agreements shall limit any of the rights or remedies of Agent hereunder. In the
event of any conflict between any provision in this Agreement and a provision in
a Copyright Security Agreement, Trademark Security Agreement or Patent Security
Agreement, such provision of this Agreement shall control.

8. Further Assurances.

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that U.S. Agent may reasonably request, in order to
perfect and protect the Security Interest granted hereby, to create, perfect or
protect the Security Interest purported to be granted hereby or to enable U.S.
Agent to exercise and enforce its rights and remedies hereunder with respect to
any of the Collateral.

(b) Each Grantor authorizes the filing by U.S. Agent of financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to U.S. Agent such other instruments or notices, as U.S. Agent may
reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.

(c) Each Grantor authorizes U.S. Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each Grantor also hereby
ratifies any and all financing statements or amendments previously filed by U.S.
Agent in any jurisdiction.

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of U.S. Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the Code.

9. U.S. Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, U.S. Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right to use any Grantor’s rights under Intellectual
Property Licenses in connection with the enforcement of U.S. Agent’s rights
hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Stock that is pledged hereunder be registered in the name of U.S. Agent or
any of its nominees.

10. U.S. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints U.S. Agent its attorney-in-fact, with full authority in the place and
stead of such Grantor and in the name of such Grantor or otherwise, at such time
as an Event of Default has occurred and is continuing under the Credit
Agreement, to take any action and to execute any instrument

 

18



--------------------------------------------------------------------------------

which U.S. Agent may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of U.S. Agent;

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(d) to file any claims or take any action or institute any proceedings which
U.S. Agent may deem necessary or reasonably desirable for the collection of any
of the Collateral of such Grantor or otherwise to enforce the rights of U.S.
Agent with respect to any of the Collateral;

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

(f) to use any Intellectual Property or Intellectual Property Licenses of such
Grantor, including but not limited to any labels, Patents, Trademarks, trade
names, uniform resource locators, domain names, industrial designs, Copyrights,
or advertising matter, in preparing for sale, advertising for sale, or licensing
or selling Inventory or other Collateral and to collect any amounts due under
Accounts, contracts or Negotiable Collateral of such Grantor; and

(g) U.S. Agent, on behalf of the U.S. Lender Group or the U.S. Bank Product
Providers, shall have the right, but shall not be obligated, to bring suit in
its own name to enforce the Intellectual Property and Intellectual Property
Licenses owned or held by a Grantor and, if U.S. Agent shall commence any such
suit, the appropriate Grantor shall, at the request of U.S. Agent, do any and
all lawful acts and execute any and all proper documents reasonably required by
U.S. Agent in aid of such enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

11. U.S. Agent May Perform. If any Grantor fails to perform any agreement
contained herein, U.S. Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of U.S. Agent incurred in connection
therewith shall be payable, jointly and severally, by Grantors.

12. U.S. Agent’s Duties. The powers conferred on U.S. Agent hereunder are solely
to protect U.S. Agent’s interest in the Collateral, for the benefit of the U.S.
Lender Group and the U.S. Bank Product Providers, and shall not impose any duty
upon U.S. Agent to exercise any such powers. Except for the safe custody of any
Collateral in its actual possession and the

 

19



--------------------------------------------------------------------------------

accounting for moneys actually received by it hereunder, U.S. Agent shall have
no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral. U.S. Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its actual possession if such
Collateral is accorded treatment substantially equal to that which U.S. Agent
accords its own property.

13. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
U.S. Agent or U.S. Agent’s designee may (a) notify Account Debtors of any
Grantor that the Accounts, General Intangibles, Chattel Paper or Negotiable
Collateral of such Grantor have been assigned to U.S. Agent, for the benefit of
the U.S. Lender Group and the U.S. Bank Product Providers, or that U.S. Agent
has a security interest therein, and (b) collect the Accounts, General
Intangibles and Negotiable Collateral of any Grantor directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Loan Documents.

14. Disposition of Pledged Interests by U.S. Agent. None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration. Each Grantor understands that in connection with such
disposition, U.S. Agent may approach only a restricted number of potential
purchasers and further understands that a sale under such circumstances may
yield a lower price for the Pledged Interests than if the Pledged Interests were
registered and qualified pursuant to federal and state securities laws and sold
on the open market. Each Grantor, therefore, agrees that: (a) if U.S. Agent
shall, pursuant to the terms of this Agreement, sell or cause the Pledged
Interests or any portion thereof to be sold at a private sale, U.S. Agent shall
have the right to rely upon the advice and opinion of any nationally recognized
brokerage or investment firm (but shall not be obligated to seek such advice and
the failure to do so shall not be considered in determining the commercial
reasonableness of such action) as to the best manner in which to offer the
Pledged Interest or any portion thereof for sale and as to the best price
reasonably obtainable at the private sale thereof; and (b) such reliance shall
be conclusive evidence that U.S. Agent has handled the disposition in a
commercially reasonable manner.

15. Voting and Other Rights in Respect of Pledged Interests.

(a) Upon the occurrence and during the continuation of an Event of Default,
(i) U.S. Agent may, at its option, and with five (5) Business Days prior notice
to any Grantor, and in addition to all rights and remedies available to U.S.
Agent under any other agreement, at law, in equity, or otherwise, exercise all
voting rights, or any other ownership or consensual rights (including any
dividend or distribution rights) in respect of the Pledged Interests owned by
such Grantor, but under no circumstances is U.S. Agent obligated by the terms of
this Agreement to exercise such rights, and (ii) if U.S. Agent duly exercises
its right to vote any of such Pledged Interests, each Grantor hereby appoints
U.S. Agent, such Grantor’s true and lawful attorney-in-fact and IRREVOCABLE
PROXY to vote such Pledged Interests in any manner U.S. Agent deems advisable
for or against all matters submitted or which may be submitted to a vote of

 

20



--------------------------------------------------------------------------------

shareholders, partners or members, as the case may be. The power-of-attorney and
proxy granted hereby is coupled with an interest and shall be irrevocable.

(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of U.S. Agent, vote or take any consensual
action with respect to such Pledged Interests which would materially adversely
affect the rights of U.S. Agent, the other members of the U.S. Lender Group, or
the U.S. Bank Product Providers, or the value of the Pledged Interests.

16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:

(a) U.S. Agent may, and, at the instruction of the Required U.S. Lenders, shall
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein, in the other Loan Documents, or otherwise available to it,
all the rights and remedies of a secured party on default under the Code or any
other applicable law. Without limiting the generality of the foregoing, each
Grantor expressly agrees that, in any such event, U.S. Agent without demand of
performance or other demand, advertisement or notice of any kind (except a
notice specified below of time and place of public or private sale) to or upon
any Grantor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), may take immediate possession of all or any
portion of the Collateral and (i) require Grantors to, and each Grantor hereby
agrees that it will at its own expense and upon request of U.S. Agent forthwith,
assemble all or part of the Collateral as directed by U.S. Agent and make it
available to U.S. Agent at one or more locations where such Grantor regularly
maintains Inventory, and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of U.S. Agent’s offices or elsewhere, for cash, on credit, and upon such
other terms as U.S. Agent may deem commercially reasonable. Each Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten
(10) days notice to the applicable Grantor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification and specifically such notice shall constitute a
reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the Code. U.S. Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. U.S. Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Each Grantor agrees that the
internet shall constitute a “place” for purposes of Section 9-610(b) of the
Code. Each Grantor agrees that any sale of Collateral to a licensor pursuant to
the terms of a license agreement between such licensor and a Grantor is
sufficient to constitute a commercially reasonable sale (including as to method,
terms, manner, and time) within the meaning of Section 9-610 of the Code.

(b) U.S. Agent is hereby granted a license or other right to use, without
liability for royalties or any other charge, each Grantor’s Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, uniform resource locators, domain names, industrial designs, Copyrights,
and advertising matter, whether owned by any Grantor or with respect to which
any Grantor has rights under license, sublicense, or other agreements (including
any Intellectual Property License), as it pertains to the Collateral, in
preparing for

 

21



--------------------------------------------------------------------------------

sale, advertising for sale and licensing or selling any Collateral, and each
Grantor’s rights under all licenses and all franchise agreements shall inure to
the benefit of U.S. Agent.

(c) U.S. Agent may, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Grantor or
any other Person (which notice is hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), (i) with respect to any
Grantor’s Deposit Accounts in which U.S. Agent’s Liens are perfected by control
under Section 9-104 of the Code, instruct the bank maintaining such Deposit
Account for the applicable Grantor to pay the balance of such Deposit Account to
or for the benefit of U.S. Agent, and (ii) with respect to any Grantor’s
Securities Accounts in which U.S. Agent’s Liens are perfected by control under
Section 9-106 of the Code, instruct the securities intermediary maintaining such
Securities Account for the applicable Grantor to (A) transfer any cash in such
Securities Account to or for the benefit of U.S. Agent, or (B) liquidate any
financial assets in such Securities Account that are customarily sold on a
recognized market and transfer the cash proceeds thereof to or for the benefit
of U.S. Agent.

(d) Any cash held by U.S. Agent as Collateral and all cash proceeds received by
U.S. Agent in respect of any sale of, collection from, or other realization upon
all or any part of the Collateral shall be applied against the Secured
Obligations in the order set forth in the Credit Agreement. In the event the
proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.

(e) Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing U.S. Agent shall have the right to an immediate writ of possession
without notice of a hearing. U.S. Agent shall have the right to the appointment
of a receiver for the properties and assets of each Grantor, and each Grantor
hereby consents to such rights and such appointment and hereby waives any
objection such Grantor may have thereto or the right to have a bond or other
security posted by U.S. Agent.

17. Remedies Cumulative. Each right, power, and remedy of U.S. Agent, any other
member of the U.S. Lender Group, or any U.S. Bank Product Provider as provided
for in this Agreement, the other Loan Documents or any Bank Product Agreement
with any U.S. Bank Product Provider now or hereafter existing at law or in
equity or by statute or otherwise shall be cumulative and concurrent and shall
be in addition to every other right, power, or remedy provided for in this
Agreement, the other Loan Documents and the Bank Product Agreements with U.S.
Bank Product Providers now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by U.S.
Agent, any other member of the U.S. Lender Group, or any U.S. Bank Product
Provider, of any one or more of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise by U.S. Agent, such other member of
the U.S. Lender Group or such U.S. Bank Product Provider of any or all such
other rights, powers, or remedies.

18. Marshaling. U.S. Agent shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of

 

22



--------------------------------------------------------------------------------

payment of, the Secured Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of U.S. Agent’s rights and remedies under this Agreement or
under any other instrument creating or evidencing any of the Secured Obligations
or under which any of the Secured Obligations is outstanding or by which any of
the Secured Obligations is secured or payment thereof is otherwise assured, and,
to the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

19. Indemnity and Expenses.

(a) Each Grantor agrees to indemnify U.S. Agent and the other members of the
U.S. Lender Group from and against all claims, lawsuits and liabilities
(including reasonable attorneys fees) growing out of or resulting from this
Agreement (including enforcement of this Agreement) or any other Loan Document
to which such Grantor is a party, except claims, losses or liabilities resulting
from the gross negligence or willful misconduct of the party seeking
indemnification as determined by a final non-appealable order of a court of
competent jurisdiction. This provision shall survive the termination of this
Agreement and the Credit Agreement and the repayment of the Secured Obligations.

(b) Grantors, jointly and severally, shall, upon demand, pay to U.S. Agent (or
U.S. Agent, may charge to the Loan Account) all the Lender Group Expenses of the
U.S. Lender Group which U.S. Agent may incur in connection with (i) the
administration of this Agreement, (ii) the custody, preservation, use or
operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Loan Documents, (iii) the exercise or enforcement of any of the
rights of U.S. Agent hereunder or (iv) the failure by any Grantor to perform or
observe any of the provisions hereof.

20. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any
Grantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by U.S. Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment of any provision of this Agreement shall be effective unless
the same shall be in writing and signed by U.S. Agent and each Grantor to which
such amendment applies.

21. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to U.S. Agent at
its address specified in the Credit Agreement, and to any of the Grantors at
their respective addresses

 

23



--------------------------------------------------------------------------------

specified in the Credit Agreement or Guaranty, as applicable, or, as to any
party, at such other address as shall be designated by such party in a written
notice to the other party.

22. Continuing Security Interest: Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the U.S. Obligations have been
paid in full in accordance with the provisions of the Credit Agreement and the
Commitments of the U.S. Lenders have expired or have been terminated, (b) be
binding upon each Grantor, and their respective successors and assigns, and
(c) inure to the benefit of, and be enforceable by, U.S. Agent, and its
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any U.S. Lender may, in accordance with the provisions of
the Credit Agreement, assign or otherwise transfer all or any portion of its
rights and obligations under the Credit Agreement to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such U.S. Lender herein or otherwise. Upon payment in full of
the Secured Obligations in accordance with the provisions of the Credit
Agreement and the expiration or termination of the Commitments of the U.S.
Lenders, the Security Interest granted hereby shall terminate and all rights to
the Collateral shall revert to Grantors or any other Person entitled thereto. At
such time, U.S. Agent will authorize the filing of appropriate termination
statements to terminate such Security Interests. No transfer or renewal,
extension, assignment, or termination of this Agreement or of the Credit
Agreement, any other Loan Document, or any other instrument or document executed
and delivered by any Grantor to U.S. Agent nor any additional Advances made by
any U.S. Lender to any U.S. Borrower, nor the taking of further security, nor
the retaking or re-delivery of the Collateral to Grantors, or any of them, by
U.S. Agent, nor any other act of the U.S. Lender Group or the U.S. Bank Product
Providers, or any of them, shall release any Grantor from any obligation, except
a release or discharge executed in writing by U.S. Agent in accordance with the
provisions of the Credit Agreement. U.S. Agent shall not by any act, delay,
omission or otherwise, be deemed to have waived any of its rights or remedies
hereunder, unless such waiver is in writing and signed by U.S. Agent and then
only to the extent therein set forth. A waiver by U.S. Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which U.S. Agent would otherwise have had on any other
occasion.

23. Governing Law.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE OF NEW YORK IN THE
BOROUGH OF MANHATTAN AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COURTS
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT

 

24



--------------------------------------------------------------------------------

AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT U.S. AGENT’S OPTION,
IN THE COURTS OF ANY JURISDICTION WHERE U.S. AGENT ELECTS TO BRING SUCH ACTION
OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. U.S. AGENT AND EACH
GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, U.S. AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. U.S. AGENT AND
EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

24. New Subsidiaries. Pursuant to Section 5.11 of the Credit Agreement, certain
Subsidiaries (whether by acquisition or creation) of any Grantor are required to
enter into this Agreement by executing and delivering in favor of U.S. Agent a
Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as a Grantor herein. The execution and delivery of any instrument adding
an additional Grantor as a party to this Agreement shall not require the consent
of any Grantor hereunder. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor hereunder.

25. U.S. Agent. Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the “U.S. Agent” shall be a reference to U.S.
Agent, for the benefit of each member of the U.S. Lender Group and each of the
U.S. Bank Product Providers.

26. Miscellaneous.

(a) This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and

 

25



--------------------------------------------------------------------------------

binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.

(c) Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the U.S. Lender Group or any Grantor, whether
under any rule of construction or otherwise. This Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

(e) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

(f) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to the satisfaction, repayment, or payment in full of the
Secured Obligations shall mean the repayment in full in cash or immediately
available funds (or, (a) in the case of contingent reimbursement obligations
with respect to U.S. Letters of Credit, providing Letter of Credit
Collateralization, and (b) in the case of obligations with respect to Bank
Products extended by a U.S. Bank Product Provider (other than Hedge
Obligations), providing Bank Product Collateralization if requested by a U.S.
Bank Product Provider) of all of the Secured Obligations (including the payment
of any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Secured Obligations) under
Hedge Agreements provided by Hedge Providers) other than (i) unasserted

 

26



--------------------------------------------------------------------------------

contingent indemnification Secured Obligations, (ii) any U.S. Bank Product
Obligations (other than Hedge Obligations) for which Bank Product
Collateralization has not been requested, and (iii) any Hedge Obligations that,
at such time, are allowed by the applicable Hedge Provider to remain outstanding
without being required to be repaid. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein shall be satisfied by the transmission of a Record.

(g) All of the annexes, schedules and exhibits attached to this Agreement shall
be deemed incorporated herein by reference.

[signature pages follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GRANTORS:

   

SEITEL, INC.

   

a Delaware corporation

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Chief Financial Officer, Executive Vice

         

President, Secretary and Treasurer

   

DATATEL, INC.

   

a Delaware corporation

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer

   

DDD ENERGY, INC.

   

a Delaware corporation

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer

   

SEITEL DATA PROCESSING, INC.

   

a Delaware corporation

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer



--------------------------------------------------------------------------------

   

N360X, L.L.C.

   

a Texas limited liability company

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer

   

SEITEL CANADA HOLDINGS, INC.

   

a Delaware corporation

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer

   

SEITEL DATA CORP.

   

a Delaware corporation

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer



--------------------------------------------------------------------------------

   

SEITEL DATA, LTD.

   

a Texas limited partnership

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer

   

SEITEL DELAWARE, INC.

   

a Delaware corporation

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer

   

SEITEL IP HOLDINGS, LLC

   

a Delaware limited liability company

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer

   

SEITEL MANAGEMENT, INC.

   

A Delaware corporation

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer



--------------------------------------------------------------------------------

   

SEITEL OFFSHORE CORP.

   

a Delaware corporation

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer

   

SEITEL SOLUTIONS, INC.

   

a Delaware corporation

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer

   

SEITEL SOLUTIONS, LLC

   

A Delaware limited liability company

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer

   

SEITEL SOLUTIONS, LTD.

   

a Texas limited liability partnership

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer



--------------------------------------------------------------------------------

   

SEITEL SOLUTIONS HOLDINGS, LLC

   

a Delaware limited liability company

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer

   

SI HOLDINGS, G.P.

   

a Delaware general partnership

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Vice President, Secretary and Treasurer



--------------------------------------------------------------------------------

U.S. AGENT:

   

WELLS FARGO CAPITAL FINANCE, LLC,

   

a Delaware limited liability company

     

By:

 

/s/ Samantha Alexander

       

Name:

 

Samantha Alexander

       

Title:

 

Director



--------------------------------------------------------------------------------

SCHEDULE 1

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 2

COPYRIGHTS

None.



--------------------------------------------------------------------------------

SCHEDULE 3

INTELLECTUAL PROPERTY LICENSES

None.



--------------------------------------------------------------------------------

SCHEDULE 4

PATENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 5

TRADEMARKS

U.S.:

 

Trademark

  

Applicant

  

Registration Date

  

Registration No.

S design

   Seitel, Inc.    Reg. 1-21-03    Reg. 2,676,757

SEITEL

   Seitel, Inc.    Reg. 9-09-03    Reg. 2,760,851

SEITEL S and design

   Seitel, Inc.    Reg. 1-21-03    Reg. 2,676,756

 

Trademark Application

  

Applicant

  

Application Date

  

Application No.

SEITEL and S design with Tagline - THE Onshore Seismic Data Company

   Seitel, Inc.    2-11-11    85/240,458

Tagline Only – THE Onshore Seismic Data Company

   Seitel, Inc.    2-11-11    85/240,462

Canada:

 

Trademark

  

Applicant

  

Registration Date

  

Registration No.

S design

   Seitel, Inc.    3-16-04    TMA605100

SEITEL

   Seitel, Inc.    7-16-04    TMA615013

SEITEL S and design

   Seitel, Inc.    4-20-04    TMA608100

Mexico:

 

Trademark

  

Applicant

  

Registration Date

  

Registration No.

SEITEL

   Seitel, Inc.    4-30-02    745788

S design

   Seitel Solutions, Inc.    7-31-02    757637



--------------------------------------------------------------------------------

SEITEL S and design

  

Seitel, Inc./Seitel

Solutions, Inc.

   11-29-02    771872

SEITEL S and design

   Seitel Solutions, Inc.    7-31-02    757636

S (letter only)

   Seitel Solutions, Inc.    8-27-02    761224

SEITEL S and design

   Seitel Solutions, Inc.    8-27-02    761223



--------------------------------------------------------------------------------

SCHEDULE 6

PLEDGED COMPANIES

 

Name of Grantor

   Name of Pledged Company   Number of
Shares/Units   Class of Interests      Percentage of
Class Owned     Certificate
Nos.  

Seitel, Inc.

  

Seitel Canada Holdings, Inc.

 

1000 shares

   

Common Stock

        100 %      3   

Seitel, Inc.

  

DDD Energy, Inc.

 

1000 shares

   

Common Stock

        100 %      2   

Seitel, Inc.

  

Seitel Data Corp.

 

1000 shares

   

Common Stock

        100 %      2   

Seitel, Inc.

  

Seitel Delaware, Inc.

 

1000 shares

   

Common Stock

        100 %      3   

Seitel, Inc.

  

Seitel Management, Inc.

 

1000 shares

   

Common Stock

        100 %      3   

Seitel, Inc.

  

Seitel Data Processing, Inc.
(f/k/a Matrix Geophysical,
Inc.)

 

1000 shares

    Common Stock         100 %      3   

Seitel, Inc.

  

Seitel Solutions, Inc.

 

1000 shares

   

Common Stock

        100 %      3   

Seitel Canada Holdings, Inc.

  

Olympic Seismic Ltd.

 

110,628,048 shares
205,452,089 shares

   
 

Common
Common

  
       


 

35


65

% 


%* 

   


 

C-1


C-2

  


  

Seitel Data Corp.

  

Datatel, Inc.

 

1000 shares

   

Common Stock

        100 %      4   

Seitel Data Corp.

  

Seitel Offshore Corp.

 

1000 shares

   

Common Stock

        100 %      4   

Seitel Data Corp.

  

Seitel International, Inc.

 

1000 shares

   

Common Stock

        100 %†      N/A   

Seitel Management, Inc.

  

N360X, L.L.C

 

100%

   

Membership

        100 %      N/A   

 

* 

Only certificate C-2, representing 65% of Olympic Seismic Ltd. is being pledged.

† 

Only 65% of Seitel International, Inc. is being pledged.



--------------------------------------------------------------------------------

Name of Grantor

  

Name of Pledged Company

  

Number of

Shares/Units

  

Class of
Interests

  

Percentage of
Class Owned

  

Certificate
Nos.

Seitel Delaware, Inc.

  

Seitel Data, Ltd.

   1%   

Partnership

   1%   

N/A

Seitel Data Corp.

  

Seitel Data, Ltd.

   99%   

Partnership

   99%   

N/A

Seitel Solutions, Ltd.

  

Seitel IP Holdings, LLC

   50%   

Membership

   50%   

N/A

Seitel Solutions, Inc.

  

Seitel Solutions, LLC

   100%   

Membership

   100%   

N/A

Seitel Solutions, LLC

  

Seitel Solutions, Ltd.

   99%   

Partnership

   99%   

N/A

Seitel Solutions, Inc.

  

Seitel Solutions, Ltd.

   1%   

Partnership

   1%   

N/A

Seitel Solutions, LLC

  

Seitel Solutions Holdings, LLC

   100%   

Membership

   100%   

N/A

Seitel Solutions, LLC

  

SI Holdings, G.P.

   900   

Partnership

   90%   

N/A

Seitel Solutions, Inc.

  

SI Holdings, G.P.

   100   

Partnership

   10%   

N/A

Seitel Offshore Corp.

  

Digitel Data Joint Venture‡

   50%   

Partnership

   50%   

N/A

Seitel Data, Ltd.

  

TGC/SEI Joint Venture‡

   50%   

Partnership

   50%   

N/A

Seitel Data, Ltd.

  

SSC/SEI Joint Venture‡

   41%   

Partnership

   41%   

N/A

Seitel Data, Ltd.

  

Wandoo Energy LLC‡

   20%   

Membership

   20%   

N/A

 

‡ 

Such company is not a “Pledged Company” as defined in the Security Agreement.



--------------------------------------------------------------------------------

SCHEDULE 6(k)

CONTROLLED ACCOUNT BANKS

Well Fargo Bank, NA

1000 Louisiana, 3rd Floor

Houston, TX 77002



--------------------------------------------------------------------------------

SCHEDULE 7

OWNED REAL PROPERTY

None.



--------------------------------------------------------------------------------

SCHEDULE 8

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

 

Grantor

   Jurisdictions

Datatel, Inc.

  

Delaware

DDD Energy, Inc.

  

Delaware

N360X, L.L.C.

  

Texas

Seitel Canada Holdings, Inc.

  

Delaware

Seitel Data Corp.

  

Delaware

Seitel Data, Ltd.

  

Texas

Seitel Data Processing, Inc.

  

Delaware

Seitel Delaware, Inc.

  

Delaware

Seitel IP Holdings, LLC

  

Delaware

Seitel, Inc.

  

Delaware

Seitel Management, Inc.

  

Delaware

Seitel Offshore Corp.

  

Delaware

Seitel Solutions, Inc.

  

Delaware

Seitel Solutions, LLC

  

Delaware

Seitel Solutions, Ltd.

  

Texas

Seitel Solutions Holdings, LLC

  

Delaware

SI Holdings, G.P.

  

Texas